 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Omar Marquez-Hernandez
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:18-mj-00987-PAL
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                    (First Request)
13
     OMAR MARQUEZ-HERNANDEZ,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brian Pugh, Assistant Federal Public Defender, counsel for Omar Marquez-Hernandez, that
20
     the Sentencing Hearing currently scheduled on May 15, 2019, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant requests the continuance to allow family members
24
     who have a conflict with the current date to attend sentencing
25
            2.      The defendant is in custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
 1        This is the first request for a continuance of the sentencing hearing.
 2        DATED this 25th day of April, 2019.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6      /s/ Brian Pugh                                /s/ Kimberly M. Frayn
     By_____________________________                By_____________________________
 7   BRIAN PUGH                                     KIMBERLY M. FRAYN
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-mj-00987-PAL-1
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     OMAR MARQUEZ-HERNANDEZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for
                                                                           July 15, 2019
11   Wednesday, May 15, 2019 at 8:45 a.m., be vacated and continued to ________________ at the
              10:00 A
12   hour of ___:___ __.m.; or to a time and date convenient to the court.

13                     3rd day of April, 2019.
            DATED this ___

14
15
                                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
